                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE


UNITED STATES OF AMERICA                               )
                                                       )
v.                                                     )      No. 2:03-CR-73(2)
                                                       )
KIVETTE SMITH                                          )


                            MEMORANDUM OPINION AND ORDER

       This criminal matter is before the Court to address the defendant’s pro se motion for the

imposition of a reduced sentence pursuant to Section 404 of the First Step Act, [Doc. 791], and the

supplemental motion for the imposition of a reduced sentence, [Doc. 794]. The government has

responded, [Doc. 799]. The matter is now ripe for review.

       I.      Background

       In May 2004, the defendant entered into a written plea agreement with the government

pursuant to Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure. [Doc. 129]. The parties

agreed that defendant would plead guilty to Count One of the indictment for violating 21 U.S.C. §§

841 (a)(1) and 846, conspiracy to distribute, and possession with the intent to distribute fifty grams

or more of a mixture and substance containing a detectable amount of cocaine base. [See id.; Docs.

128, 130]. The Presentence Investigation Report (PSR) attributed 765.45 grams of cocaine base to

defendant for purposes of the Sentencing Guidelines calculations. [PSR at ¶ 19]. This drug amount,

when converted to its marijuana equivalencies, resulted in the base offense level of 36. [Id.]. Because

the defendant had two prior federal drug convictions, he faced an enhanced offense level of 37. [Id.

at ¶ 27]. After a three-level reduction for acceptance of responsibility, defendant’s total offense level

was 34. [Id.at at ¶¶ 25-26].

       At the February 2005 sentencing hearing, the Court accepted the plea agreement and adopted
                                                   1

Case 2:03-cr-00073-JRG Document 800 Filed 02/26/21 Page 1 of 5 PageID #: 2890
the findings in the PSR. A total offense level of 34 combined with defendant’s criminal history

category of VI resulted in a guideline range of 262 to 327 months’ imprisonment. The Court imposed

sentence of 262 months, and a five-year term of supervised release. [Doc. 378]. Defendant

unsuccessfully sought postconviction relief. [Docs. 382, 525,775].

       To this date, the Court has been advised that defendant has been in federal custody for two

hundred fifty months, and has a projected release date of June 29, 2022, according to the Federal

Bureau of Prison’s website. [Doc. 799-1 at 2].

       II.     Analysis

       “Federal courts are forbidden, as a general matter, to modify a term of imprisonment once it

has been imposed, but the rule of finality is subject to a few narrow exceptions. Freeman v. United

States, 564 U.S. 522, 526 (2011) (internal citation and quotation marks omitted). One such exception

is 18 U.S.C. § 3582(c)(1)(B), which provides that a “court may modify an imposed term of

imprisonment to the extent otherwise expressly permitted by statute . . . .” The First Step Act

expressly permits sentence modification for some defendants.

       On December 21, 2018, the former President signed the First Step Act of 2018, Pub. L. 115-

391, into law. Section 404 of the Act gives retroactive effect to the changes made by Sections 2 and

3 of the Fair Sentencing Act of 2010. Section 404(a) defines a “covered offense” as “a violation of

a Federal criminal statute, the statutory penalties for which were modified by section 2 or 3 of the

Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), that was committed before

August 3, 2010.” Section 404(b) then provides that “[a] court that imposed a sentence for a covered

offense may . . . impose a reduced sentence as if Section 2 or 3 of the Fair Sentencing Act of 2010

(Public Law 111-220; 124 Stat. 2372) were in effect at the time the covered offense was committed.”

       On August 3, 2010, the Fair Sentencing Act of 2010, Pub. L. 111-220, went into effect.

Section 2 of the Act increased the quantity of cocaine base required to trigger the enhanced penalties

                                                  2

Case 2:03-cr-00073-JRG Document 800 Filed 02/26/21 Page 2 of 5 PageID #: 2891
of Section 841. Specifically, it raised the (b)(1)(A) threshold from “50 grams” to “280 grams” and

the (b)(1)(B) threshold from “5 grams” to “28 grams.” See Dorsey v. United States, 567 U.S. 260,

269 (2012). Section 3 eliminated the mandatory minimum for simple possession of cocaine base

under 21 U.S.C. § 844(a). Congress did not apply these changes retroactively to defendants

sentenced before the Act’s passage. Accordingly, the defendant could not obtain relief under the Fair

Sentencing Act.

       Defendant argues that he is eligible for a sentence reduction under § 404. [Docs. 791, 794].

More particularly, defendant argues his drug offense is a “covered offense” under Section 404(a),

because the statutory penalty in was modified by section 2 of the Fair Sentencing Act, and his

violation was committed before August 3, 2010. [Doc. 794 at 4-5]. According to the defendant, any

sentence reduction in his calculation should render him eligible for a time served sentence and subject

to immediate release. [Id. at 7-8].

       The government argues that even though defendant committed his offense before August 3,

2010, and even though his offense carries the statutory penalties which were modified by Section 2

or 3 of the Fair Sentencing Act, the Court is not required to impose a sentence reduction in this case.

[Doc. 799 at 2-4]. Specifically, the government highlights that defendant’s offense was serious, as

it involved over seven hundred grams of cocaine base. [Id. at 4-5].

       Applying the Sentencing Guidelines as they existed at the time of the Defendant’s sentencing,

but modifying any calculation of the offense level as though Section 2 and 3 of the Fair Sentencing

Act of 2010 were in effect at the time the defendant committed the offense, the Act reduced

defendant’s total offense level from 34 to 31 after a three-level reduction for acceptance of

responsibility. See U.S.S.G. 4B1.1(b). Based thereon, his guideline range for Count One is reduced

from 262 to 327 months, to 188 to 235 months. See U.S.S.G. § 5A (sentencing table for an offense

level 31 and criminal history category of VI). To this date, the Court has been advised that defendant

                                                  3

Case 2:03-cr-00073-JRG Document 800 Filed 02/26/21 Page 3 of 5 PageID #: 2892
has served 250 months of imprisonment, more than the top end of his new guideline range.

       The defendant’s sentence has not been previously reduced by the operation of Sections 2 or

3 of the Fair Sentencing Act of 2010, and no previous motion has been made by the defendant

pursuant to Section 404 of the First Step Act of 2018.

       For all these reasons, and after its review of the record, the Court concludes that the defendant

is eligible for relief pursuant to the First Step Act of 2018 and 18 U.S.C. § 3582(c)(1)(B), and elects

to exercise its discretion to reduce defendant’s sentence. The First Step Act now permits the Court

to exercise the full range of its discretion with the Section 3553(a) factors. As such, the Court reduces

defendant’s sentence to a period of time served.

       This sentence reflects the purposes of sentencing, including the seriousness of the offense,

deterrence to others, protecting the public, respect for the law, and providing rehabilitative

opportunities.    In evaluating the extent of the reduction, the Court takes into consideration

defendant’s post-conviction conduct. Notably, Defendant has not had a disciplinary infraction while

serving his sentence with the Bureau of Prisons since 2010. [Doc. 799-1 at 3].

       One final matter is the defendant’s request to reduce his term of supervised release. [Doc.

794 at 7-8]. Now, the application of the Fair Sentencing Act requires a term of supervised release of

at least four years. The Court sees no reason in the present case why application of the Fair

Sentencing Act would justify a reduction in the defendant’s term of imprisonment but not a reduction

in his term of supervised release. Accordingly, the Court finds that the defendant’s request to reduce

his term of supervised release in accordance with the now applicable Fair Sentencing Act’s statutory

language is appropriate as well.

       III.      Conclusion

       Therefore, it is hereby ORDERED that defendant’s motion to reduce sentence pursuant to

Section 404 of the First Step Act and the supplemental motion for a reduction in sentence, [Docs.

                                                   4

Case 2:03-cr-00073-JRG Document 800 Filed 02/26/21 Page 4 of 5 PageID #: 2893
791, 794], are GRANTED. Based on the record, the Court, in its discretion, reduces the defendant’s

sentence to a period of time served. The defendant’s term of supervised release shall be reduced to

a period of four years. All other terms and conditions of the defendant’s judgment [Doc. 378], shall

remain in full force and effect.

       This order, however, shall not take effect for ten (10) days after the entry of the order to allow

the Bureau of Prisons sufficient time to process defendant for release.

       The Clerk of the Court is further DIRECTED to provide copies of this Order to the defendant,

counsel for the defendant, the United States Attorney, the United States Marshals Service, the United

States Probation Office, and the United States Bureau of Prisons.

       So ordered.

       ENTER:


                                                                   s/J. RONNIE GREER
                                                              UNITED STATES DISTRICT JUDGE




                                                   5

Case 2:03-cr-00073-JRG Document 800 Filed 02/26/21 Page 5 of 5 PageID #: 2894
